                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

ALTIMEO ASSET MANAGEMENT,                        )
Individually and on Behalf of All Others         )
Similarly Situated,                              ) Case No.: 1:19-cv-00501-PAE
                                                 )
                      Plaintiff,                 )
                                                 )
       vs.                                       )
                                                 )
QIHOO 360 TECHNOLOGY CO. LTD.,                   )
HONGYI ZHOU, XIANGDONG QI and                    )
ERIC X. CHEN,                                    )
                                                 )
                       Defendants.               )



       The Court having considered the motion seeking leave, pursuant to Local Rule 1.4, for

Nathan McClellan to withdraw as counsel for Defendants Qihoo 360 Technology Co. Ltd. and

Eric X. Chen in the above-referenced action;

       And it appearing to the Court that the relief requested is appropriate,

       IT IS HEREBY ORDERED that Nathan McClellan is granted leave to withdraw from his

representation of Defendants Qihoo 360 Technology Co. Ltd. and Eric X. Chen in this action and

that such withdrawal is effective immediately.



Dated: November 14, 2019                                   
                                                     _________________________________

                                                     Honorable Paul A. Engelmayer
                                                     United States District Judge
